                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                           MORRIS HARMON,
                                   7                                                         Case No. 18-cv-05183-DMR (PR)
                                                       Plaintiff,
                                   8
                                                 v.                                          ORDER OF TRANSFER
                                   9
                                           J. VILLASENOR,
                                  10
                                                       Defendant.
                                  11

                                  12           On August 23, 2018, Plaintiff, a state prisoner, filed a pro se civil rights action pursuant to
Northern District of California
 United States District Court




                                  13   42 U.S.C. § 1983. Dkt. 1. He also filed a motion for leave to proceed in forma pauperis (“IFP”)

                                  14   and his six-month trust statement, but he did not file a Certificate of Funds. Dkt. 2.

                                  15           On the same day the action was filed, the Clerk of the Court sent a notice directing

                                  16   Plaintiff to either pay the filing fee or submit a Certificate of Funds completed and signed by an

                                  17   authorized officer at the prison. Dkt. 3. To date, Plaintiff has not responded to the Clerk’s notice.

                                  18           On August 23, 2018, Plaintiff consented to magistrate judge jurisdiction. Dkt. 4.

                                  19           The acts complained of occurred at the California Correctional Center in Lassen County,

                                  20   which is located in the Eastern District of California, and it appears that the Defendant resides in

                                  21   that district. Venue, therefore, properly lies in that district and not in this one. See 28 U.S.C.

                                  22   § 1391(b).

                                  23           Accordingly, in the interest of justice and pursuant to 28 U.S.C. § 1406(a), this action is

                                  24   TRANSFERRED to the United States District Court for the Eastern District of California.1 The

                                  25   Clerk shall transfer the case forthwith.

                                  26           If Plaintiff wishes to further pursue this action, he must complete the IFP application form

                                  27
                                       1
                                  28     Venue transfer is a non-dispositive matter and, thus, it falls within the scope of the jurisdiction of
                                       the undersigned Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(A).
                                   1   required by the United States District Court for the Eastern District of California and mail it to that

                                   2   district.

                                   3           All pending motions are TERMINATED on this court’s docket as no longer pending in

                                   4   this district.

                                   5           IT IS SO ORDERED.

                                   6   Dated: October 3, 2018

                                   7                                                    ______________________________________
                                                                                        DONNA M. RYU
                                   8                                                    United States Magistrate Judge
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         2
                                   1                                  UNITED STATES DISTRICT COURT

                                   2                                NORTHERN DISTRICT OF CALIFORNIA

                                   3
                                        MORRIS HARMON,
                                   4                                                          Case No. 4:18-cv-05183-DMR
                                                       Plaintiff,
                                   5
                                                v.                                            CERTIFICATE OF SERVICE
                                   6
                                        J. VILLASENOR,
                                   7
                                                       Defendant.
                                   8

                                   9
                                              I, the undersigned, hereby certify that I am an employee in the Office of the Clerk, U.S.
                                  10
                                       District Court, Northern District of California.
                                  11

                                  12
Northern District of California




                                              That on October 3, 2018, I SERVED a true and correct copy(ies) of the attached, by
 United States District Court




                                  13
                                       placing said copy(ies) in a postage paid envelope addressed to the person(s) hereinafter listed, by
                                  14
                                       depositing said envelope in the U.S. Mail, or by placing said copy(ies) into an inter-office delivery
                                  15
                                       receptacle located in the Clerk's office.
                                  16

                                  17   Morris Harmon ID: V-62035
                                       Deuel Vocational Institue
                                  18   23500 Kasson Rd.
                                       Tracy, CA 95304
                                  19

                                  20   Dated: October 3, 2018

                                  21
                                                                                          Susan Y. Soong
                                  22                                                      Clerk, United States District Court
                                  23

                                  24

                                  25
                                                                                          By:________________________
                                  26                                                      Ivy Lerma Garcia, Deputy Clerk to the
                                                                                          Honorable DONNA M. RYU
                                  27

                                  28
                                                                                          3
